     Case 2:19-cv-01505-TLN-KJN Document 11 Filed 07/14/20 Page 1 of 8

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RANDY HOHENSTEIN,                              No. 2:19-cv-01505-TLN-KJN
12                      Plaintiff,
13           v.                                      ORDER
14    COUNTY OF PLACER and DOES 1–50,
15                      Defendant.
16

17          This matter is before the Court on Defendant County of Placer’s (“Defendant”) Motion to

18   Dismiss. (ECF No. 5.) Plaintiff Randy Hohenstein (“Plaintiff”) filed an opposition. (ECF No.

19   6.) Defendant replied. (ECF No. 7.) For the reasons set forth below, the Court GRANTS in part

20   and DENIES in part Defendant’s Motion to Dismiss.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                    1
     Case 2:19-cv-01505-TLN-KJN Document 11 Filed 07/14/20 Page 2 of 8

 1           I.      FACTUAL AND PROCEDURAL BACKGROUND

 2           On March 10, 2019, Plaintiff alleges he consumed multiple substances in a failed suicide

 3   attempt in his vehicle and placed a suicide note on the dashboard. (ECF No. 1 at 3.)

 4   Approximately two hours later, Placer County Sheriff’s deputies found him asleep in his vehicle

 5   on the side of the road. (Id.) Plaintiff alleges the deputies woke him and asked him to exit the

 6   vehicle, which Plaintiff did with his hands raised and shut the door with his foot. (Id.) According

 7   to Plaintiff, the deputies then placed him in a chokehold, flipped him onto the ground, and struck

 8   him several times. (Id.) Plaintiff alleges the deputies placed him in handcuffs and ordered him to

 9   walk towards an ambulance, but Plaintiff was unable to walk. (Id.) Plaintiff alleges the deputies

10   then slammed him to the road and threw him against the side of his vehicle. (Id.) Plaintiff alleges

11   he suffered serious injuries as a result of the arrest. (Id.)

12           On August 5, 2019, Plaintiff filed the instant action against Defendant and DOES 1–50,

13   alleging various federal and state law claims based on his arrest.1 On September 26, 2019,

14   Defendant filed the instant Motion to Dismiss Plaintiff’s first and fourth claims pursuant to

15   Federal Rule of Civil Procedure (“Rule”) 12(b)(6). (ECF No. 5.) In Claim One, Plaintiff alleges

16   violations of his Fourth Amendment rights under 42 U.S.C. § 1983 (“§ 1983”) for unlawful

17   detention against all Defendants. (ECF No. 1 at 5.) In Claim Four, Plaintiff brings Monell claims

18   against all Defendants. (Id. at 6.)

19           II.    STANDARD OF LAW

20           Federal Rule of Civil Procedure 8(a) requires that a pleading contain “a short and plain
21   statement of the claim showing that the pleader is entitled to relief.” See Ashcroft v. Iqbal, 556

22   U.S. 662, 678–79 (2009). Under notice pleading in federal court, the complaint must “give the

23   defendant fair notice of what the claim . . . is and the grounds upon which it rests.” Bell Atlantic

24   v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted). “This simplified notice

25
     1
26           Plaintiff indicates he does not know the true names and capacities of DOES 1–50, so he
     sues those Defendants using fictious names. (ECF No. 1 at 2.) Placer County Sheriff’s deputies
27   are designated by DOES 1–25. (Id.) DOES 26–50 include high-ranking Placer County officials
     and police supervisors. (Id. at 6.)
28
                                                          2
     Case 2:19-cv-01505-TLN-KJN Document 11 Filed 07/14/20 Page 3 of 8

 1   pleading standard relies on liberal discovery rules and summary judgment motions to define

 2   disputed facts and issues and to dispose of unmeritorious claims.” Swierkiewicz v. Sorema N.A.,

 3   534 U.S. 506, 512 (2002).

 4          On a motion to dismiss, the factual allegations of the complaint must be accepted as

 5   true. Cruz v. Beto, 405 U.S. 319, 322 (1972). A court must give the plaintiff the benefit of every

 6   reasonable inference to be drawn from the “well-pleaded” allegations of the complaint. Retail

 7   Clerks Int’l Ass’n v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963). A plaintiff need not allege

 8   “‘specific facts’ beyond those necessary to state his claim and the grounds showing entitlement to

 9   relief.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

10   factual content that allows the court to draw the reasonable inference that the defendant is liable

11   for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. 544, 556 (2007)).

12          Nevertheless, a court “need not assume the truth of legal conclusions cast in the form of

13   factual allegations.” United States ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir.

14   1986). While Rule 8(a) does not require detailed factual allegations, “it demands more than an

15   unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

16   pleading is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the

17   elements of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at

18   678 (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

19   statements, do not suffice.”). Moreover, it is inappropriate to assume the plaintiff “can prove

20   facts that it has not alleged or that the defendants have violated the...laws in ways that have not
21   been alleged[.]” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters,

22   459 U.S. 519, 526 (1983).

23          Ultimately, a court may not dismiss a complaint in which the plaintiff has alleged “enough

24   facts to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 697 (quoting

25   Twombly, 550 U.S. at 570). Only where a plaintiff fails to “nudge[ ] [his or her] claims...across

26   the line from conceivable to plausible[,]” is the complaint properly dismissed. Id. at 680. While
27   the plausibility requirement is not akin to a probability requirement, it demands more than “a

28   sheer possibility that a defendant has acted unlawfully.” Id. at 678. This plausibility inquiry is “a
                                                         3
     Case 2:19-cv-01505-TLN-KJN Document 11 Filed 07/14/20 Page 4 of 8

 1   context-specific task that requires the reviewing court to draw on its judicial experience and

 2   common sense.” Id. at 679.

 3          If a complaint fails to state a plausible claim, “‘[a] district court should grant leave to

 4   amend even if no request to amend the pleading was made, unless it determines that the pleading

 5   could not possibly be cured by the allegation of other facts.’” Lopez v. Smith, 203 F.3d 1122,

 6   1130 (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 484, 497 (9th Cir.

 7   1995)); see also Gardner v. Marino, 563 F.3d 981, 990 (9th Cir. 2009) (finding no abuse of

 8   discretion in denying leave to amend when amendment would be futile). Although a district court

 9   should freely give leave to amend when justice so requires under Rule 15(a)(2), “the court’s

10   discretion to deny such leave is ‘particularly broad’ where the plaintiff has previously amended

11   its complaint.” Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d 502, 520 (9th Cir.

12   2013) (quoting Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir. 2004)).

13          III.    ANALYSIS

14          Defendant moves to dismiss Plaintiff’s first and fourth claims. (ECF No. 5-1 at 1.) The

15   Court will address Plaintiff’s first and fourth claims in turn.

16                  A.      Claim One

17          Plaintiff brings his first claim for unlawful detention against all Defendants. (ECF No. 1

18   at 5.) Plaintiff does not explicitly state he intends Claim One to be construed as a Monell claim.

19   But because Defendant is a municipal entity, Defendant can only be liable for unlawful detention

20   pursuant to Monell.
21          Under Monell v. Dep’t of Soc. Servs. of City of New York, while a municipal government

22   is liable as a “person” under Section 1983, it cannot be held vicariously liable for the

23   unconstitutional acts of its employees based solely on a respondeat superior theory. 436 U.S.

24   658, 690–91 (1978). Rather, municipalities are only responsible for “their own illegal acts.”

25   Pembaur v. Cincinnati, 475 U.S. 469, 479 (1986) (emphasis in original). A plaintiff may premise

26   Monell liability on three grounds. See Clouthier v. Cty. Of Contra Costa, 591 F.3d 1232, 1249-50
27   (9th Cir. 2010), overruled on other grounds by Castro v. Cty. Of Los Angeles, 833 F.3d 1060 (9th

28   Cir. 2016). First, plaintiffs may “establish municipal liability by demonstrating that . . . the
                                                         4
     Case 2:19-cv-01505-TLN-KJN Document 11 Filed 07/14/20 Page 5 of 8

 1   constitutional tort was the result of a longstanding practice or custom which constitutes the

 2   standard operating procedure of the local government entity.” Price v. Sery, F.3d 962, 966 (9th

 3   Cir. 2008) (internal quotation marks omitted). Second, plaintiffs may demonstrate that omissions

 4   or failures to act amount to a local government policy of deliberate indifference to constitutional

 5   rights. See City of Canton v. Harris, 489 U.S. 378, 390 (1989); see also Clouthier, 591 F.3d at

 6   1249. Third, plaintiffs “may prove that an official with final policy-making authority ratified a

 7   subordinate’s unconstitutional decision or action and the basis for it.” Gillette v. Delmore, 979

 8   F.2d 1342, 1346–47 (9th Cir. 1992).

 9          In his Complaint, Plaintiff summarily alleges under Claim One that deputies beat him “as

10   a direct result of Defendant County’s negligent hiring and training practices.” (ECF No. 1 at 5.)

11   In its motion to dismiss, Defendant argues Plaintiff’s allegations are conclusory and lack factual

12   support. (ECF No. 5 at 5.) Defendant also argues Plaintiff fails to identify any actual policy or

13   custom and fails to allege the acts of the deputies were more than an isolated incident. (Id.)

14          The Court agrees with Defendant that Claim One should be dismissed to the extent

15   Plaintiff intends to allege Monell liability for unlawful detention against Defendant. Notably,

16   Plaintiff does not address the unlawful detention claim in his opposition. Plaintiff instead spends

17   most of his opposition arguing he alleged sufficient facts regarding his excessive force claim.

18   (See ECF No. 6 at 3–6.) Not only does Plaintiff fail to oppose Defendant’s arguments as to the

19   unlawful detention claim, but the Complaint lacks any factual allegations as to Monell liability for

20   that claim. Assuming without deciding that Plaintiff pleaded sufficient facts to establish the
21   individual deputies unlawfully detained Plaintiff in violation of the Fourth Amendment, such

22   allegations do not state a Monell claim against Defendant. See Monell, 436 U.S. at 691 (holding

23   that a municipality cannot be held liable under § 1983 on a respondeat superior theory).

24          As it is, Plaintiff does not allege any facts regarding Defendant’s negligent hiring and

25   training practices, nor does he allege facts to suggest his unlawful detention was a direct result of

26   those negligent hiring and training practices. See Cabral v. City of Glenn, 624 F. Supp. 2d 1184,
27   1196 (E.D. Cal. 2009) (“Plaintiff has wholly failed to allege any facts indicating City is liable for

28   negligently hiring Officer Dahl.”). Instead, Plaintiff only provides bare legal conclusions, which
                                                        5
     Case 2:19-cv-01505-TLN-KJN Document 11 Filed 07/14/20 Page 6 of 8

 1   are insufficient to state a claim. Twombly, 550 U.S. at 555. Accordingly, the Court DISMISSES

 2   Claim One to the extent Plaintiff intends to raise a Monell claim against Defendant for unlawful

 3   detention.

 4                   B.      Claim Four

 5            Plaintiff also brings his fourth claim against Defendant, this time explicitly pursuant to

 6   Monell. (ECF No. 1 at 6.) At the outset, the Court notes Plaintiff’s fourth claim is a standalone

 7   Monell claim — Plaintiff fails to specify which underlying constitutional violation is at issue.

 8   Because Plaintiff “re-alleges and incorporates by reference” the preceding paragraphs in the

 9   Complaint, the Court construes Plaintiff’s fourth claim as alleging Monell liability as to all

10   preceding constitutional claims: (1) unlawful detention; (2) unlawful seizure; and (3) excessive

11   force.

12            As already discussed, Plaintiff fails to state a Monell claim for unlawful detention.2 As to

13   the unlawful seizure claim, the Complaint is devoid of any factual allegations relating to Monell

14   liability for that claim. Further, Plaintiff fails to argue in his opposition that the allegations in the

15   Complaint support a Monell claim for unlawful seizure. Therefore, to the extent Plaintiff intends

16   to raise a Monell claim based on unlawful seizure in Claim Four, the Court DISMISSES this

17   claim.

18            It appears the only relevant factual allegations in the Complaint concerning Monell

19   liability specifically relate to Plaintiff’s excessive force claim. In his Complaint, Plaintiff cites a

20   recent Eastern District of California class action case, Bangert, et al. v. County of PLACER, et al.,
21   2:17-cv-01667-TLN-KJN. (ECF No. 1 at 6–7.) Plaintiff alleges the Bangert case involved

22   excessive force at Placer County jails and resulted in the Placer County Sheriff’s Office adopting

23   a new use of force policy. (Id.) Plaintiff further alleges despite having knowledge of the

24   systemic, unwarranted uses of force as evidenced by the Bangert case, Defendant encouraged

25   Placer County Sheriff’s deputies to continue this course of misconduct and ignored the deputies’

26
     2
27           To the extent Plaintiff intends to assert a Monell claim for unlawful detention in both
     claims one and four, such claims are duplicative. Should the Plaintiff amend, he should clearly
28   indicate which claim, if any, constitutes the Monell claim for unlawful detention.
                                                         6
     Case 2:19-cv-01505-TLN-KJN Document 11 Filed 07/14/20 Page 7 of 8

 1   lack of training, which in turn caused Plaintiff’s injuries. (Id. at 7.) Plaintiff argues these

 2   allegations are sufficient to state a Monell claim based on Defendant’s policy, custom, or practice

 3   of using excessive force. (ECF No. 6 at 5–6.)

 4          Defendant admits Plaintiff’s excessive force allegations “appear to allege more than a

 5   single incident similar under the same policy and customs as alleged in the instant case which

 6   could arguably put the County on actual or constructive notice that its act or omission would

 7   likely result in a constitutional violation.” (ECF No. 5-1 at 6.) However, Defendant argues

 8   Bangert only relates to use of force policies at Placer County jails and does not apply to Placer

 9   County field officers. (Id.) Defendant therefore concludes Bangert provides “no reasonable basis

10   for the County to have actual or constructive knowledge that field deputies are systematically

11   applying use of force procedures.” (Id.) (emphasis added).

12          In ruling on a motion to dismiss, the Court must take the factual allegations as true and

13   draw all reasonable inferences in Plaintiff’s favor. Cruz, 405 U.S. at 322; Retail Clerks, 373 U.S.

14   at 753 n.6. To summarize, Plaintiff alleges Bangert highlighted the existence of a policy or

15   custom of systemic, unwarranted use of excessive force in Placer County jails. Plaintiff alleges

16   Bangert resulted in a new use of force policy, which extended to the Placer County Sheriff’s

17   Department. Finally, Plaintiff essentially alleges that Defendant perpetuated the policy or custom

18   of using excessive force even after Bangert, which caused Plaintiff’s injuries.3 Taking Plaintiff’s

19   allegations as true, there is at the very least a reasonable inference that Placer County Sheriff’s

20   deputies acted pursuant to the same policy or custom of using excessive force that existed and
21   was brought to light in Bangert. As such, the Court finds Plaintiff’s allegations are sufficient to

22   show both “a longstanding practice or custom which constitutes the standard operating procedure

23
     3
             In reply, Defendant argues assuming the post-Bangert use of force policy extended to the
24   Placer County Sheriff’s Office, such change would demonstrate it was no longer Defendant’s
     policy or custom to use excessive force when deputies interacted with Plaintiff. (ECF No. 7 at 3.)
25   However, in ruling on a motion to dismiss, the Court is limited to the allegations in the
26   Complaint. The Complaint alleges Plaintiff’s injury and the Bangert settlement both took place
     in March 2019, and thus it is unclear whether the new use of force policy would have been in
27   effect at the time of Plaintiff’s arrest. (See ECF No. 1 at 1, 6.) Regardless, as discussed, the
     Court interprets Plaintiff’s Complaint to allege Bangert was indicative of the policy or custom
28   that caused Plaintiff’s injuries.
                                                         7
     Case 2:19-cv-01505-TLN-KJN Document 11 Filed 07/14/20 Page 8 of 8

 1   of the local government entity” and “a local government policy of deliberate indifference to

 2   constitutional rights.” See Price, F.3d at 966; City of Canton, 489 U.S. at 390 (1989); Clouthier,

 3   591 F.3d at 1249. For these reasons, the Court DENIES Defendant’s motion to dismiss Claim

 4   Four in relation to the excessive force claim.

 5          IV.      CONCLUSION

 6          Based on the foregoing, Defendant’s Motion to Dismiss (ECF No. 5) is hereby

 7   GRANTED in part and DENIED in part as follows:

 8          1. Defendant’s Motion to Dismiss Claim One against Defendant is GRANTED with

 9                leave to amend to the extent Plaintiff seeks to allege Monell liability for unlawful

10                detention in this claim;

11          2. Defendant’s Motion to Dismiss Claim Four against Defendant is GRANTED with

12                leave to amend to the extent Plaintiff seeks to allege Monell liability for his unlawful

13                detention and unlawful seizure claims; and

14          3. Defendant’s Motion to Dismiss Claim Four against Defendant is DENIED to the

15                extent Plaintiff seeks to allege Monell liability for his excessive force claim.

16          IT IS SO ORDERED.

17        DATED: July 14, 2020

18

19

20
21                                                             Troy L. Nunley
                                                               United States District Judge
22

23

24

25

26
27

28
                                                          8
